DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
The amendment dated 04/05/2021 has been entered.
Claims 1 and 16 are amended due to the Applicant's amendment dated 04/05/2021.  
Claims 1–14 and 16 are pending.

The rejection of claims 1–14 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention is overcome due to the Applicant's amendment of 04/05/2021.

Response to Arguments
Applicant’s arguments on pages 13–14 of the reply dated 04/05/2021 with respect to the rejection of claims 1–14 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement as set forth in the previous Office Action have been fully considered and are persuasive.  The rejection has been withdrawn.

Applicant’s arguments on pages 16-–18 of the reply dated 04/05/2021 with respect to the rejection of claims 1–14 and 16 under 35 U.S.C. 103 as being unpatentable over Kawamura et al., US 2012/0138914 A1 ("Kawamura") in view of Cho et al, WO 2015/142036 A1 ("Cho") and Bamfield, Peter Hutchings, Michael G. (2010). Chromic Phenomena - Technological Applications of Colour Chemistry (2nd Edition) - 3.9.10 Applications of OLEDs in Displays. Royal Society of Chemistry ("Bamfield") as set forth in the previous Office Action have been fully considered but they are not persuasive.
Applicant's argument -- Applicant argues bridging pages 17–18 of the reply that the cited compound of Kawamura would still be present in both of the emitting layers based on the rejection of record and as such, the cited compound would not be only included in a first buffer layer, as recited in claim 1.  Applicant argues that the Office has not articulated any rationale for why the cited compound would not have been present in both the emitting layers put forth by the Office.  Accordingly, Applicant submits that the embodiments of the invention as claimed in claims 1 and 16 are not taught, described or suggested in Kawamura, even in view of Cho and Bamfield, and there is no apparent reason why one of ordinary skill in the art at the time when the present application was effectively filed would have combined the disclosures of these references in such a way as to arrive at the claimed embodiments.
Examiner's response -- The Examiner respectfully disagrees.  As discussed in the rejection of record, which is repeated below, Bamfield teaches that white light may be obtained by a multilayer device and exemplifies a blue/red/green multilayer structure.  That is, the white light is produced by multiple layers that emit different colors.  Each of the compounds of Kawamura will emit a single color.  It is noted that exemplary device of Kawamura emit either blue or green (See Tables 1–4 on page 120 of Kawamura).  Therefore the combination of Bamfield and Kawamura yields a device with three emitting layers that each emit a different color, one of which comprises the compound of Kawamura cited in the rejection of record and the other two of which comprise compounds that emit at different colors to achieve white light 
Additionally, as discussed in the rejection of record, which is repeated below, Kawamura in view of Cho and Bamfield teaches the organic EL device comprising the following layers: anode / hole-injecting layer / hole-transporting layer / emitting layer / emitting layer / emitting layer (consisting of one of the anthracene derivatives as described above of Kawamura) / electron buffer layer (comprising the nitrogen-containing heteroaryl compound C-1 of Cho) / electron-injecting layer / cathode.
The emitting layer closest to the cathode comprises a compound of claimed Formula 1 or claimed Formula 2 and is between an emitting layer and the second buffer layer.  Therefore, the emitting layer closest to the cathode is being equated with the first buffer layer.
Thus, Kawamura in view of Cho and Bamfield teaches the organic EL device comprising the following layers: anode / hole-injecting layer / hole-transporting layer / emitting layer / emitting layer / first buffer layer (consisting of one of the anthracene derivatives as described above of Kawamura) / second buffer layer (comprising the nitrogen-containing heteroaryl compound C-1 of Cho) / electron-injecting layer / cathode.
Thus, in the modified device of Kawamura in view of Cho and Bamfield, one of the anthracene derivatives as described above of Kawamura, which corresponds to the first buffer compound, is only included in the emitting layer closest to the cathode, which corresponds to the first buffer layer.  Therefore it is respectfully submitted that the modified device of Kawamura in view of Cho and Bamfield meets the instant claims.
Applicant's argument -- Applicant argues on page 18 of the reply that because claims 2–14 depend directly from claim 1, they each incorporate all the terms and features of claim 1 in addition to other features, which together further patentably distinguish these claims over the art of record.
Examiner's response -- Applicant has not provided additional arguments with respect to this rejection and therefore, for the reasons outlined above, this is not found persuasive.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later 

Claim 1–14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kawamura et al., US 2012/0138914 A1 ("Kawamura") in view of Cho et al, WO 2015/142036 A1 ("Cho") and Bamfield, Peter Hutchings, Michael G. (2010). Chromic Phenomena - Technological Applications of Colour Chemistry (2nd Edition) - 3.9.10 Applications of OLEDs in Displays. Royal Society of Chemistry ("Bamfield").

Regarding claims 1–13, Kawamura teaches an organic EL device comprising the following layers: anode / hole-injecting layer / hole-transporting layer / emitting layer / electron-injecting layer / cathode (¶ [0102], Fig. 1) wherein it is preferred that the emitting layer comprise an anthracene derivative of formula (1) (¶ [0100]) in particular as an emitting material (¶ [0098]), and the emitting layer may comprise the compound singly (¶ [0023], item 16).  Kawamura teaches the emitting layer thickness is preferably 10 nm to 0.2 μm (corresponds to 100 - 2000 Å) (¶ [0144]) and teaches examples where in the emitting layer is 40 nm (corresponds to 400 Å) (¶ [0361], Examples 66 to 119).  Kawamura teaches that by using the anthracene derivative, it is possible to provide an organic EL device which has a long life and a high luminous efficiency (¶ [0024]).
Kawamura teaches specific examples of the anthracene derivative including: 
    PNG
    media_image1.png
    289
    394
    media_image1.png
    Greyscale
  (¶ [0097], page 15, third compound) and 
    PNG
    media_image2.png
    324
    606
    media_image2.png
    Greyscale
   (¶ [0097], page 24, second compound), and 
    PNG
    media_image3.png
    332
    521
    media_image3.png
    Greyscale
 (¶ [0097], page 58, third compound).
Kawamura does not specifically disclose a device wherein the emitting layer consists of the anthracene derivative of formula (1).  However, as described above, Kawamura teaches that it is preferred that the emitting layer comprise an anthracene derivative of formula (1) (¶ [0100]) in particular as an emitting material (¶ [0098]), and the emitting layer may comprise the compound singly (¶ [0023], (16)).
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to form the device of Kawamura such that the emitting layer consists of the anthracene derivative of formula (1), because this would have been combining prior art elements according to known methods to yield predictable results.  See MPEP 2143.I.(A).
Kawamura does not specifically disclose wherein the anthracene derivative of formula (1) is specifically one of the three compounds shown above.  However, Kawamura specifically discloses these compound as examples of the anthracene derivative of formula (1).
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to specifically selected on of the three compounds shown 
Kawamura does not specifically disclose a second buffer layer between the emitting layer and the electron-injecting layer wherein the second buffer layer includes a second buffer compound represented by instant Formula 3.
Cho teaches an organic electroluminescent (EL) device comprising a light-emitting layer between a first electrode and a second electrode and an electron transport zone and an electron buffer layer between the light-emitting layer and the second electrode, wherein the electron buffer layer comprises a nitrogen-containing heteroaryl compound (¶ [13]) and wherein the electron buffer layer is between the light-emitting layer and the electron transport zone (¶ [96] - [97]; Fig. 1).  Cho teaches the buffer layer thickness is 2 to 100 nm (corresponds to 20 - 1000 Å) (¶ [78]) and teaches examples wherein the buffer layer is 9 nm (corresponds to 90 Å) (¶ [145], Examples 1 to 3; ¶ [200], Examples 19-22).  Cho discloses specific examples of the 
    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
 (¶ [50]).
Cho teaches that by using the electron buffering layer of Cho, electron injection is controlled and the interfacial characteristic between the light emitting layer and the electron injection layer is improved, so it is possible to manufacture an organic electroluminescent device having excellent luminous efficiency and lifespan characteristics (¶ [8]).  Cho further teaches that an organic electroluminescent device comprising the electron buffer layer has higher current efficiency than an organic electroluminescent device without the electron buffer layer (¶ [22]).
Therefore, it would have been obvious to one of ordinary skill in the art to before the effective filing date of the instant claims to modify the device of Kawamura to include an electron buffer layer with a thickness of 2 to 100 nm comprising the nitrogen-containing heteroaryl compound C-1 
    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
 of Cho between the emitting layer and the electron-injecting layer, based on the teaching of Cho.  The motivation for doing so would have been to increase the current efficiency and obtain excellent luminous efficiency and lifespan characteristics, as taught by Cho.
Kawamura in view of Cho does not specifically disclose a first buffer layer between the emitting layer and the electron-injecting layer wherein the first buffer layer includes a first buffer compound represented by claimed Formula 1 or claimed Formula 2.
Bamfield teaches that white light may be obtained by a multilayer device wherein two or more emitter layers are on top of each other such that when activated, they produce white light (page 351, Section 3.9.10.1, first paragraph) and exemplifies a blue/red/green multilayer structure in Fig. 3.55(a) (page 352).  Bamfield teaches white OLEDs advantageously emit diffuse light over an area and are useful lighting spaces and back lighting display panels (page 350, Section 3.9.10 first paragraph).
Therefore, it would have been obvious to one of ordinary skill in the art to before the effective filing date of the instant claims to modify the device of Kawamura in view of Cho to provide the emitting layer as a multilayer structure such that when activated, they produce mixed light comprising the three colors, i.e. white light, based on the teaching of Bamfield. The motivation for doing so would have been to produce diffuse white light useful in lighting spaces and back lighting display panels, as taught by Bamfield.
Further, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to form the emitting layer as a multilayer structure such that the emitting layer comprising the compound of Kawamura is closest to the cathode, because it would have been choosing one out of three possible locations for the layer, which would have been a choice from a finite number of identified, predictable solutions and possessing the benefits of producing diffuse white light useful in lighting spaces and back lighting display panels taught by Bamfield.  One of ordinary skill in the art would have been motivated to produce additional devices comprising the emitting layer as a multilayer structure having the benefits of producing diffuse white light useful in lighting spaces and back lighting display panels taught by Bamfield in order to pursue the known options within his or her technical grasp with a reasonable expectation of success.  See MPEP 2143.I.(E).
Per claim 1, Kawamura in view of Cho and Bamfield teaches the organic EL device comprising the following layers: anode / hole-injecting layer / hole-transporting layer / emitting layer / emitting layer / emitting layer (consisting of one of the anthracene derivatives as described above of Kawamura) / electron buffer layer (comprising the nitrogen-containing heteroaryl compound C-1 of Cho) / electron-injecting layer / cathode.  
The emitting layer closest to the cathode consists of one of 
    PNG
    media_image1.png
    289
    394
    media_image1.png
    Greyscale
  , 
    PNG
    media_image2.png
    324
    606
    media_image2.png
    Greyscale
   , and 
    PNG
    media_image3.png
    332
    521
    media_image3.png
    Greyscale
 .
The compound 
    PNG
    media_image1.png
    289
    394
    media_image1.png
    Greyscale
 is a compound of the claimed Formula 1 wherein:
R1 is an unsubstituted aryl group having 10 ring carbon atoms (naphthyl group); adjacent R2 combine to form a heteroaryl group having 8 carbon atoms (a benzofuran group); R3, R4, R5, and R6 are not required to be present;
Ar1 is not required to be present;
L1 is a direct linkage, and L2 is not required to be present;

b is 0; and 
n is 0 and m is not required to be present.
The compound 
    PNG
    media_image2.png
    324
    606
    media_image2.png
    Greyscale
 is a compound of the claimed Formula 1 wherein: 
R1 is an unsubstituted aryl group having 10 ring carbon atoms (naphthyl group); adjacent R3 combine to form a heteroaryl group having 8 carbon atoms (a benzofuran group); R2, R4, R5, and R6 are not required to be present;
Ar1 is not required to be present;
L1 is an unsubstituted arylene group (meta-phenylene), and L2 is not required to be present;
a is 0;
b is 2; and 
n is 0 and m is not required to be present.
The compound 
    PNG
    media_image3.png
    332
    521
    media_image3.png
    Greyscale
 is a compound of the claimed Formula 1 wherein: 
1 and R4 are each an aryl group having 6 ring carbon atoms (phenyl group) substituted with a naphthyl group; adjacent R2 combine to form an aryl ring having 6 carbon atoms (a benzene group); R3, R5, and R6 are not required to be present;
Ar1 is not required to be present;
L1 is a direct linkage, and L2 is not required to be present;
a is 2;
b is 0; and 
n is 0 and m is not required to be present.
The compound C-1 of Cho 
    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
 is a compound of claimed Formula 1 wherein:
R1 to R4 are not required to be present, R5 and R6 are each an unsubstituted aryl group having 6 carbon atoms (phenyl);
R5 and R6 are separate;
Ar1 is an unsubstituted aryl group having 6 carbon atoms (phenyl);
L1 is not required to be present and L2 is an unsubstituted arylene group have 6 carbon atoms (phenylene);
a is not required to be present;
b is not required to be present; and
n is not required to be present and m is 1.
The emitting layer closest to the cathode comprises a compound of claimed Formula 1 or claimed Formula 2 and is between an emitting layer and the second buffer layer.  Therefore, the emitting layer closest to the cathode is being equated with the first buffer layer.
The electron buffer layer comprises a compound of claimed Formula 3 and is between the first buffer layer and the electron-injection layer.  Therefore, the electron buffer layer is being equated with the second buffer layer.
Thus, Kawamura in view of Cho and Bamfield teaches the organic EL device comprising the following layers: anode / hole-injecting layer / hole-transporting layer / emitting layer / emitting layer / first buffer layer (consisting of one of the anthracene derivatives as described above of Kawamura) / second buffer layer (comprising the nitrogen-containing heteroaryl compound C-1 of Cho) / electron-injecting layer / cathode.
The thickness of either one of the emitting layers closer to the anode is 10 nm to 0.2 μm (corresponds to 100 - 2000 Å), which overlaps with the claimed range of the emitting layer of 100 Å to 500 Å.
The thickness of the electron buffer layer (second buffer layer) is 2 to 100 nm (corresponds to 20 - 1000 Å) which overlaps with the claimed range of the second buffer layer of 10 Å to 100 Å.
The thickness of the emitting layer closest to the cathode is 10 nm to 0.2 μm (corresponds to 100 - 2000 Å), which overlaps with the claimed range of the first buffer layer of 10 Å to 100 Å and which overlaps with the claimed range of thicker than the thickness of the first buffer layer and the thickness of the second buffer layer.
A prima facie
Per claim 2, the compounds 
    PNG
    media_image1.png
    289
    394
    media_image1.png
    Greyscale
  , 
    PNG
    media_image2.png
    324
    606
    media_image2.png
    Greyscale
    of Kawamura is a compound represented by Formula 1 wherein R1 is an unsubstituted naphthyl group, and the compound
    PNG
    media_image3.png
    332
    521
    media_image3.png
    Greyscale
  is a compound represented by Formula 2 wherein R1 is a phenyl group substituted with an unsubstituted naphthyl group.
Per claim 3, the compound
    PNG
    media_image2.png
    324
    606
    media_image2.png
    Greyscale
    of Kawamura is a compound represented by Formula 1 wherein L1
Per claim 4, the compounds 
    PNG
    media_image1.png
    289
    394
    media_image1.png
    Greyscale
  , 
    PNG
    media_image3.png
    332
    521
    media_image3.png
    Greyscale
  of Kawamura are compounds represented by Formulae 1 or 2 wherein a is 2 and adjacent ones of R2 combine to form an aryl ring having 6 carbon atoms (a benzene group).
Per claim 5, the compound 
    PNG
    media_image2.png
    324
    606
    media_image2.png
    Greyscale
 of Kawamura is a compound represented by Formula 1 wherein b is 2 and adjacent ones of R3
Per claim 6, the compound 
    PNG
    media_image3.png
    332
    521
    media_image3.png
    Greyscale
 of Kawamura is a compound of the claimed Formula 1 wherein R4 is an aryl group having 6 ring carbon atoms (phenyl group) substituted with a naphthyl group.
Per claim 7, the compounds 
    PNG
    media_image1.png
    289
    394
    media_image1.png
    Greyscale
  , 
    PNG
    media_image2.png
    324
    606
    media_image2.png
    Greyscale
    of Kawamura correspond to claimed Compound 7 and claimed Compound 9, respectively.
Per claim 8, the compound C-1 of Cho is a compound of claimed Formula 4 wherein:
R1 to R4 are not required to be present, R5 and R6 are each an unsubstituted aryl group having 6 carbon atoms (phenyl);
R5 and R6 are separate;
Ar1 is an unsubstituted aryl group having 6 carbon atoms (phenyl);
L1 is not required to be present and L2 is an unsubstituted arylene group have 6 carbon atoms (phenylene);

b is not required to be present; and
n is not required to be present and m is 1.
Per claim 9, the compound C-1 of Cho is a compound of claimed Formula 3 wherein Ar1 is an unsubstituted phenyl group.
Per claim 10, the compound C-1 of Cho is a compound of claimed Formula 3 wherein L2 is an unsubstituted m-phenylene group.
Per claim 11, the compound C-1 of Cho is a compound of claimed Formula 3 wherein R5 and R6 are each an unsubstituted phenyl group.
Per claim 12, the compound C-1 of Cho corresponds to Compound 1'.
Per claim 13, the device of Kawamura in view of Cho and Bamfield comprises a hole injection and a hole transport layer.

Regarding claim 14, Kawamura in view of Cho and Bamfield teaches the modified device, as discussed above with respect to claim 1.
Kawamura in view of Cho and Bamfield does not teach a device as discussed above wherein the electron transport region comprises an electron transport layer and an electron injection layer.
Kawamura teaches the electron-injecting layer may be formed of two or more layers and teaches in Examples 66 to 119 organic EL devices wherein the electron-injecting layer comprises both an electron-transporting layer and electron-injecting layer (¶ [0360] - [0362]).  Kawamura further teaches that by allowing the organic thin film layer to be composed of plural layers, the organic EL device can be prevented from lowering of luminance or lifetime due to quenching (¶ [0104]).
Therefore, it would have been obvious to one of ordinary skill in the art to before the effective filing date of the instant claims to further modify the device of Kawamura in view of Cho 

Regarding claim 16, Kawamura in view of Cho and Bamfield teaches the modified device, as discussed above with respect to claim 1.
Kawamura in view of Cho and Bamfield does not teach a device as discussed above wherein the first buffer layer includes the claimed compound 3.  However, Kawamura teaches that in formula (1) R5 and R10 are preferably a substituted or unsubstituted aryl group having 6 to 50 ring carbon atoms (¶ [0048]) and teaches specific examples of the anthracene derivative of formula (1) including 
    PNG
    media_image5.png
    329
    413
    media_image5.png
    Greyscale
 (¶ [0097], page 57, fifth compound) which show R5 as an unsubstituted aryl group having 10 carbon atoms (naphthyl).

    PNG
    media_image3.png
    332
    521
    media_image3.png
    Greyscale
 (¶ [0097], page 58, third compound) which shows R5 as a substituted aryl group having 6 carbon atoms (substituted phenyl) and
Therefore, given the general formula and teachings of Kawamura, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed 5 in the compound 
    PNG
    media_image3.png
    332
    521
    media_image3.png
    Greyscale
 in the modified device of Kawamura in view of Cho and Bamfield with a 2-naphthyl group, because Kawamura teaches the variable R5 may preferably be selected as a substituted or unsubstituted aryl group having 6 to 50 ring carbon atoms and teaches specific examples including a 2-naphthyl group.  The substitution would have been one preferred element for another and one of ordinary skill in the pertinent art would reasonably expect the predictable result that the compound would act in a similar manner as the other compounds taught by Kawamura for use in the emitting layer and the adjacent non-doping layer (corresponds to cathode-side buffer layer) of an organic EL device.  See MPEP 2143.I.(B).
The modified compound of Kawamura corresponds to the claimed compound 3 
    PNG
    media_image6.png
    205
    283
    media_image6.png
    Greyscale
.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Elizabeth M. Dahlburg whose telephone number is (571)272-6424.  The examiner can normally be reached on Monday - Thursday, 9 a.m. - 5 p.m. (Eastern Time), and alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




                                                                                                                                                                                                       /DYLAN C KERSHNER/Primary Examiner, Art Unit 1786                                                                                                                                                                                                        

/E.M.D./Examiner, Art Unit 1786